                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:21-CV-00120-KDB-DSC


 NICKIE MULLINS,                                )
                                                )
                   Plaintiff,                   )
                                                )
 v.                                             )                   ORDER
                                                )
 MONARCH RECOVERY                               )
 MANAGEMENT INC.,                               )
                                                )
                  Defendant.                    )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Ronald M. Metcho]” (document #2) filed August 17, 2021. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                          Signed: August 17, 2021




       Case 5:21-cv-00120-KDB-DSC Document 3 Filed 08/17/21 Page 1 of 1
